Citation Nr: 1118651	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  09-00 245A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of a neck injury. 

2. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of a low back injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1974 to November 1976, with earlier periods of active duty for training (ADT) and inactive duty for training (IDT).  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

In March 2010, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

As will be discussed in further detail in the following decision, the Board finds that new and material evidence sufficient to reopen a previously denied claim for service connection for residuals of a neck injury and residuals of a low back injury have in fact been received.  Thus, the Board is granting this portion of the Veteran's appeal. However, the de novo claim for service connection for residuals of a neck disability and residuals of a low back injury, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In a September 1986 decision, the Board denied the Veteran's claims of entitlement to service connection for chronic residuals of spinal injuries.  

2. The evidence received since the September 1986 Board decision raises a reasonable possibility of substantiating the claims of entitlement to service connection for residuals of a neck injury and residuals of a low back injury.  


CONCLUSIONS OF LAW

1. The September 1986 Board decision that denied service connection for residuals of a neck injury and residuals of a low back injury is final. 38 U.S.C.A. §§ 7103, 7104(a) (West 2002); 38 C.F.R. § 20.1100 (2010).

2. New and material evidence has been submitted to reopen the claims of service connection for residuals of a neck injury and residuals of a low back injury.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And To Assist

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2010)). The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.

The notice requirements of the VCAA require VA to notify a Veteran of any evidence that is necessary to substantiate all elements of his claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002). However, in light of the favorable determination with respect to whether new and material evidence has been submitted, no further discussion of VCAA compliance is needed.

Analysis Of New And Material Claim

The Veteran essentially contends that he sustained a back injury during ranger training in June/July 1972 (during a period of alleged ADT at Fort Benning); he was reportedly kicked in the lower spine/back area by another cadet during hand-to-hand combat training.  He additionally contends that another solider fell on his neck during a training exercise while he was stationed in Germany on active duty and that he sustained injury to his cervical spine as a result.  

In a September 1986 Board decision, the Veteran was denied service connection for chronic residuals of spinal injuries (including arthritis of the cervical spine, spondylosis of the lumbar spine, and a chronic spinal disability) on the basis that the Veteran's service treatment records failed to show that he incurred a back or neck injury while on ADT or active duty.  

At the time of the September 1986 Board decision the pertinent evidence of record included the Veteran's service treatment records, records of VA treatment dated from 1981 to 1983, and private treatment records from Union Memorial Hospital dated in April and July 1982.  

The September 1986 Board decision became final based on the evidence then of record. 38 U.S.C.A. §§ 7103, 7104(a); 38 C.F.R. § 20.1100.  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed. Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1990). Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision." Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened and the VA may then proceed to the merits of the claim on the basis of all the evidence of record.

The Veteran filed his application to reopen a claim of entitlement to service connection for residuals of a neck injury and residuals of a low back injury in November 2006.  The pertinent evidence received subsequent to the September 1986 Board decision includes "buddy statements," which document witnessed injuries to the Veteran's neck and back during service, other lay statements from friends/family, and hearing testimony from the Veteran regarding his in-service injuries and treatment.  That testimony, as well as the "buddy statements," are clearly "new," and also "material" in that they provide a "more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability," in this case, neck and back injuries.

As such, the Board finds that the evidence submitted since the September 1986 Board decision is both new and material.  Accordingly, reopening the claim of entitlement to service connection for residuals of a neck injury and a low back injury disability is warranted. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).



ORDER

New and material has been received; the claim of entitlement to service connection for residuals of a neck injury is reopened and, to that extent only, the appeal is granted. 

New and material has been received; the claim of entitlement to service connection for residuals of a low back injury is reopened and, to that extent only, the appeal is granted. 


REMAND

As new and material evidence has been received sufficient to reopen the previously denied claims for service connection for residuals of a neck injury and residuals of a low back injury, the Board must now consider the de novo issue of entitlement to service connection for this disabilities.  Throughout the current appeal, the Veteran has contended that he had sustained injuries to his neck and back during service and that he has continued to experience cervical and lumbar spine problems since that time.

As noted above, the Veteran primarily contends that he sustained initial injuries to his neck and back while participating in Army Ranger training at Fort Benning, Georgia in 1972.  He endorses having sustained additional/new injuries while performing training exercises while on active duty from 1974 to 1976.  He testified that he has experienced near-continuous neck and back symptomatology since his training incident in 1972 in Ranger school and since his separation from active duty.  

The available service treatment records do not show complaints, treatment, or diagnoses relating to a neck and/or back injury.  Following service, a private x-ray report shows spondylolysis of the lumbar spine in April 1982 and spondylosis of the cervical spine in July 1982.  X-rays also revealed some chronic intervertebral disc disease of the cervical spine.  A subsequent report from the Union Memorial Hospital dated in January 1983 showed C6-7 nerve root lesion and L4-5 nerve root lesion.  Widening of the L4-5 interspace was noted as an "old" defect for which previous trauma could be responsible.  VA outpatient treatment records dated in December 1982 show complaints of radiating neck pain.  Nerve root compression was diagnosed.  Notably, the Veteran also reported having sustained an in-service neck injury at that time.  Likewise, on neurological examination in February 1983, the Veteran reported cervical spine injury in 1976 and trauma to the low back in 1971.  Examination revealed probable radiculopathy of the cervical spine.  The Veteran was also examined by VA in August 1983.  The impression was that he had a chronic cervical and lumbar strain which was symptomatic, but the symptoms were out of proportion to the objective findings.   

Thus, while the medical evidence outlined above does not show in-service injury to the neck or back and/or post-service treatment until several years after separation from service, the Veteran is competent to report on the onset (in this case, injury) and continuity of his current back and neck symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Moreover, the Veteran has submitted several "buddy statements" in support of his claims for service connection.  For instance, in a December 2000 letter, L.M. stated that he worked closely with the Veteran while they were both stationed in Stuttgart, West Germany, from 1974 to 1976; that he was aware that the Veteran sustained a neck injury in 1975 when another service member fell on the Veteran's neck during training; that the Veteran immediately reported the incident to him [L.M]; and that he was sent to the medical dispensary for treatment and returned from the dispensary wearing a soft cervical collar, a prescription for Ibuprofen, and a traction apparatus.  Likewise, in April 2007, E.R. submitted a letter, stating that he was in Ranger training (Ranger Class 901-72) with the Veteran at Ft. Benning; that he personally witnessed the Veteran being kicked in the back during hand-to-hand combat training; and that injury appeared to be very traumatic.  In this regard, the Board finds L.M. and E.R. are competent to provide statements as to what they witnessed during service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (Personal knowledge is that which is perceived through the use of the senses.).

Thus, in light of the Veteran's competent and credible testimony regarding his in-service injuries and continuous symptomatology, the competent "buddy statements" corroborating such in-service injuries, and further considering the post-service treatment for back problems beginning in 1982, the Board believes that a remand of his claims is necessary.  Specifically, on remand, the Veteran should be given an opportunity to undergo a relevant VA examination to determine whether a relationship exists between any current neck and back diagnoses and his active duty (and/or ADT). See 38 C.F.R. § 3.304(f). See also 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009); and McLendon v. Nicholson, 20 Vet. App. 79 (2006) (stipulating that VA's duty to assist Veterans, pursuant to the VCAA, includes the duty to obtain a medical examination and/or opinion when necessary to make a decision on a claim).

As a secondary matter, it appears that further development is needed with respect to the procurement of service treatment/personnel records and post-service (private) treatment records.  These include the following: certification for all periods of active and inactive duty for training; any treatment records from Ft. Benning, Georgia, in association with the Veteran's Ranger school training (Class 901-72), from June 1972 to August 1972; the Veteran's complete 201 file (personnel records); any treatment records from Ft. Bragg, North Carolina from 1974 in association with flight school (flight training examinations, etc); any treatment records at the 5th General Hospital Kraven Lock, Germany in 1975; and releases for private treatment records from Dr. Margolese and Dr. Knair in Baltimore, Maryland.  

Finally, it is noted that the Veteran's name was changed, effective sometime in the late 1970's.  The RO should be mindful of this change when conducting searches for additional service treatment records and personnel records.  

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should request the Veteran's service personnel records.  All obtained records should be associated with the file. If service personnel records are not available, the AMC/RO should so notify the Veteran.  When performing this action, make sure that the Veteran's former and current names are used in the request.  

2. The AMC/RO should verify all dates of the Veteran's active and reserve service, to include any periods of INACDUTRA and ACDUTRA.  Verification of all dates of service should be documented in the claims file.  When performing this action, make sure that the Veteran's former and current names are used in the request.

3. After securing any necessary releases (and verifying the location and spelling of the private treatment providers with the Veteran), obtain the private treatment records from Drs. Margolese and Knair.  Additionally, all outstanding VA treatment records should be obtained.  When performing this action, make sure that the Veteran's former and current names are used in the request.

4.The AMC/RO should attempt to secure the following documents, or copies thereof, and associate with the claims file: (1) any treatment records from Ft. Benning, Georgia, in association with the Veteran's Ranger school training (Class 901-72), from June 1972 to August 1972; (2) any treatment records from Ft. Bragg, North Carolina from 1974 in association with flight school (flight training examinations, etc); and (3) any treatment records at the 5th General Hospital Kraven Lock, Germany (or Stuggart, Germany) from the Fall of 1974 through 1976.  When performing this action, make sure that the Veteran's former and current names are used in the request.

5. Once all available records have been obtained, schedule the Veteran for a VA examination in order to ascertain the etiology of his neck and back disabilities.  The claims file, to include a copy of this Remand, should be made available for review, and the examination report should reflect that such review occurred.  Upon a review of the record and examination of the record, the examiner should respond to the following:

Is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any current residuals of a neck and/or low back injury, or symptomatology thereof, first manifested during his period of active duty from May1974 to November 1976, or during a verified period of active duty for training or inactive duty for training in 1972. 

A rationale for any opinion advanced should be provided. The examiner should also state what sources were consulted in forming the opinion.

6. After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims remaining on appeal.  If any benefit sought on appeal is not granted, the RO must furnish to the Veteran and his service representative an appropriate Supplemental Statement of the Case (SSOC) that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


